Citation Nr: 0433200	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-11 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the veteran has presented new and material evidence 
to reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1972 to September 1974.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, finding that new and material evidence 
had not been submitted sufficient to warrant reopening of the 
veteran's claim of entitlement to service connection for a 
back disorder.  

In August 2003 the veteran testified before a hearing officer 
a the RO.  In July 2004 the veteran testified before the 
undersigned judge of the Board at a hearing conducted at the 
RO (a Travel Board hearing).  Transcripts of these hearings 
are contained in the claims folder.  


FINDINGS OF FACT

1.  A July 1995 rating decision denied entitlement to service 
connection for back disorder, claimed as residual of an in-
service motorcycle accident.  A timely appeal was not 
entered.  

2.  Evidence received since the July 1995 rating decision is 
not new and is not so significant that it must be considered 
in order to fairly decide the claim on the merits.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection a back disorder, 
claimed as residual of an in-service motorcycle accident.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103, VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also 38 C.F.R. § 
3.159.  Under 38 U.S.C.A. § 5103A, VA has an enhanced duty to 
assist the veteran in the development of his claim.  These 
duties were enacted into law with the VCAA.

The law requires VA to inform a veteran of the evidence 
needed to substantiate his claims, what specific evidence he 
is responsible for obtaining, and what specific evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a).  VA 
regulations also specify that VA will notify veterans to 
submit all relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b).  VA has fulfilled these requirements in this case 
through the April 2003 statement of the case, and in July 
2002 and July 2003 VCAA letters.  These appropriately 
notified the veteran what VA would do and what the appellant 
must do in furtherance of his claim, and informed him of what 
would be required for his claim for service connection for a 
back disorder to be granted.  In the VCAA letters the RO 
explicitly asked for the veteran to submit pertinent evidence 
he had that would further his claim, including any treatment 
records and any records that would show that a back disorder 
was incurred or aggravated in service or that it persisted 
from service to the present.  

The RO has requested pertinent records from sources indicated 
by the veteran, including obtaining VA treatment records.  
Also, of record are records of treatment and hospitalization 
at Bergan Mercy Hospital in Omaha, Nebraska, in 1988 and 
1989, based on the veteran's report of first treatment for a 
back disorder at that facility in November 1988.  The veteran 
was requested to provide information regarding all treatment 
received for his back disorder, however, he has provided no 
further information about evidence beyond that which has 
already been requested.  All evidence obtained has been 
associated with the claims folder, and the veteran has been 
informed of any VA failure to obtain evidence.  

The RO requested records of treatment from Dr. Michael 
Morrison, of Omaha, Nebraska, based on the veteran's 
statement regarding treatment by that physician.  In turn, VA 
received a reply from the secretary of that physician that 
they had no records of treatment of the veteran.  It is 
likely, based on the veteran's report of having received 
treatment from that physician many years ago, that such 
records were destroyed.  The veteran was explicitly requested 
in March 2003 to supply those records, because VA was unable 
to obtain them.  The veteran did not submit records in 
response to that request, and hence, there is no reasonable 
possibility of obtaining records of treatment by Dr. 
Morrison.

Records of the alleged motorcycle accident in service could 
not be obtained because the veteran was unable to supply 
information regarding the driver of the motorcycle or the 
driver's military unit.  Further, because the veteran 
testified that there were no medical treatment records 
associated with the veteran's injury at that time, and there 
was only a military police (MP) report prepared in the name 
of the driver, not the veteran.  Absence sufficient 
information to research that accident, there is no reasonable 
possibility of obtaining military records corroborating the 
veteran's alleged in-service motorcycle accident.  The 
veteran was specifically asked at the July 2004 hearing 
whether he had or knew of any evidence that would corroborate 
his narrative of an in-service motorcycle accident, and he 
testified that he neither had nor knew of any such evidence 
other than the noted MP report, the whereabouts (and even 
existence) of which was unknown.  

A supplemental statement of the case was issued in November 
2003 following the veteran's testimony at an RO hearing.  The 
veteran also testified before the Board in July 2004.  
Records of those hearings are of record, as noted.  

The United States Court of Appeals for Veterans Claims 
(Court) has interpreted 38 U.S.C.A. § 5103A as requiring VA 
to obtain a medical opinion in any compensation claim in 
which the veteran provides medical evidence of a current 
disability, lay evidence of an in-service disease or injury, 
and lay evidence of continuing symptomatology since service.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Court 
implied that an opinion in this situation is necessary, 
regardless of the contradictory evidence of record regarding 
an in-service disease or injury or any finding regarding the 
credibility or probative value of the veteran's statements.  
In this case, the veteran was not afforded a VA examination 
addressing the etiology of his claimed back disorder.  

Notably, however, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) reviewed the relevant 
subsection of the regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-
(C), in Paralyzed Veterans of America, et. al., v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit noted that the regulation, unlike the 
statute, contained a requirement that the claimant establish 
that he has suffered an event, injury, or disease in service 
in order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  The Federal Circuit 
found that the regulation properly filled a gap left in the 
statute.  The Federal Circuit referenced a preceding section 
of the statute, 38 U.S.C.A. § 5103A(a)(2), which indicates 
that VA is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Federal Circuit 
found that, if the evidence of record does not establish that 
the veteran suffered an event, injury, or disease in service, 
no reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In this case, there is no competent evidence of any 
motorcycle accident in service, or of any injury or disorder 
of the back in service.  To the contrary, the veteran has 
provided no basis for corroborating his narrative regarding a 
motorcycle accident in service and back injury at that time.  
The veteran has himself testified in July 2004 that he 
received no treatment for the disorder prior to 1988, over a 
decade post service.  While the veteran has also testified 
that a treating physician has opined that the veteran's 
condition was 15 years old when examined in 1988, there is no 
such medical opinion in the claims folder, including none in 
medical records from Bergan Mercy Hospital in Omaha, 
Nebraska, where the veteran reported a physician had provided 
that opinion.  Records from that facility were obtained and 
associated with the claims folder, and they provide no 
indication of a low back disorder being associated with the 
veteran's period of service from September 1972 to September 
1974.  

Because there is no competent evidence of any motorcycle 
accident in service resulting in injury to the back, there is 
no reasonable possibility that a current medical opinion 
could cure that deficiency by establishing the existence of 
the motorcycle accident in service.  Paralyzed Veterans of 
America.  Because that is the case, there was no duty to 
obtain a current opinion addressing the question of a nexus 
between service and a current back disorder.  Any opinion 
offered would be based on a history provided by the appellant 
himself, and hence, would not be probative.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Finally, in a claim to 
reopen 38 C.F.R. § 3.159 (2003) only authorizes a VA 
examination only if new and material evidence has been 
submitted. 

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, VCAA notice was issued in July 2002, prior to initial 
adjudication of the appealed claim in August 2002.  Moreover, 
the Board finds that the veteran was provided the necessary 
notice and assistance required, as discussed above, since he 
was given ample notice and opportunity to remedy deficiencies 
in his claim.

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Whether New and Material Evidence has been Submitted  to 
Reopen Claim

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  An exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
previously denied claim, the Secretary shall reopen the claim 
and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).

In this case, the veteran was denied entitlement to service 
connection for a low back disorder by a July 1995 RO rating 
action.  He was notified of the determination but he did not 
perfect an appeal.  Hence, that rating determination is 
final.  38 U.S.C.A. § 7105.  

Subsequent to that July 1995 decision, records added to the 
claims folder included an August 1995 National Personnel 
Records Center (NPRC) reply which revealed that a line of 
duty investigation report was not available regarding any 
alleged in-service motorcycle accident.  The NPRC was able to 
provide service personnel and medical records in May 1995 
detailing the appellant's assignment to duties in Frankfurt, 
Germany.  Additionally, VA has received Bergan Mercy 
hospitalization records dating from 1988 and 1989, and VA 
treatment records dating to July 2002.  Finally, the veteran 
has presented sworn testimony before VA.  Notably, none of 
these records provide any evidence addressing the etiology of 
any alleged back disorder.  The veteran is not, as a lay 
person untrained in the field of medicine, competent to offer 
an opinion addressing the etiology of any current back 
disability.  Hence, while the medical records and the 
testimony are new, they do not raise a reasonable possibility 
of substantiating the claim, and hence they are insufficient 
to reopen the claim.

As such, the claim is denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

The claim of entitlement to service connection for a back 
disorder is not reopened.  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



